[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment affirmed. See Opinion and Judgment Entry. [NADER] (O'NEILL) (DONOFRIO)
(Donofrio, J., Retired, Seventh Appellate District, sitting by assignment.)
CHILD CUSTODY/GUARDIAN AD LITEM:
While it is true that a person may not act as counsel and guardian ad litem for a person if a conflict exists, appellant has not demonstrated the existence of a conflict between the children's wishes and their best interests by the mere fact that some children wish to keep in contact with their father and other relatives and they may not be able to do that if permanent custody is granted.
CHILD CUSTODY/MANIFEST WEIGHT:
The trial court's decision was supported by substantial competent evidence.